NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

SANOFI-AVENTIS DEUTSCHLAND GMBH,
Plaintiff-Appellee,

V.

GENENTECH, INC.,
Defendant-Appellc.',nt,

AND

BIOGEN IDEC INC.,
Defenclant. °

2012-1454

Appeal from the United States District Court for the
Northern District of California in consolidated case nos.
08-CV-4909 and 09-CV-4919, Judg'e Susan Illston.

ON MOTION

ORDER

Genentech, Inc. moves to expedite the briefing sched-
ule and oral argument. Genentech states that the appel-
lee opposes

Upon consideration thereof,

 

 

SANOFI-AVENTIS DEUTSCHLAND V. GENENTECH, INC. 2

IT ls ORDERED THAT:

The motion is granted, as follows: The appellee’s brief
is due July 23, 2012. Genentech's reply brief and the joint
appendix are due July 30, 2012. Oral argument will be
scheduled by subsequent order of the court.

FoR THE CoURT

 0 2 2012 /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Charles K. Verhoeven, Esq.
William E. Solander, Esq.

s8

|LED
oF A\=Pms \=on
u's"rfl%`i=fnen¢.cclncun

JUL 02 2012
JAN HOHBALY
CLERK